120 F.3d 276
International Caucas of Labor Committees, Richard Boone,Reverend, Member of International Caucus of LaborCommittees, Gary D. Kanitz, Member of International Caucusof Labor Committees, Gerald E. Berg, Member of InternationalCaucus of Labor Committeesv.City of Montgomery, City of Montgomery Police Department,John Wilson, Chief of Police of City of Montgomery
NO. 94-6699
United States Court of Appeals,Eleventh Circuit.
July 11, 1997
M.D.Ala., 111 F.3d 1548

1
DENIALS OF REHEARING EN BANC.